
	

114 HR 1250 IH: To amend title XVIII of the Social Security Act to provide that payment under the Medicare program to a long-term care hospital for inpatient services shall not be made at the applicable site neutral payment rate for certain discharges involving severe wounds, and for other purposes.
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1250
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Mr. Harper (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide that payment under the Medicare program
			 to a long-term care hospital for inpatient services shall not be made at
			 the applicable site neutral payment rate for certain discharges involving
			 severe wounds, and for other purposes.
	
	
		1.Temporary exception to site neutral payment rate for certain discharges involving severe wounds
 (a)In GeneralSection 1886(m)(6) of the Social Security Act (42 U.S.C. 1395ww(m)(6)) is amended— (1)in subparagraph (A)(i) by striking subparagraph (C) and inserting subparagraphs (C), (E), and (F); and
 (2)by adding at the end the following new subparagraphs:  (E)Temporary exception for certain severe wound discharges from subsection (d) hospitals (i)In generalFor a discharge occurring in a cost reporting period beginning prior to October 1, 2017, subparagraph (A)(i) shall not apply (and payment shall be made to a long-term care hospital without regard to this paragraph) if—
 (I)the individual discharged has a severe wound during the stay in the long-term care hospital ending with such discharge;
 (II)the individual discharged meets the severe wound criterion; and (III)the stay in the long-term care hospital ending with such discharge was immediately preceded by a discharge from a stay in a subsection (d) hospital.
 (ii)Severe wound definedIn this paragraph, the term severe wound means a stage 3 wound, stage 4 wound, unstageable wound, non-healing surgical wound, infected wound, fistula, osteomyelitis, or wound with morbid obesity, as identified in the claim from the long-term care hospital.
 (iii)Severe wound criterionIn this subparagraph, the term severe wound criterion means that the individual discharged— (I)received an excisional debridement or total parenteral nutrition during the stay in the long-term care hospital referred to in clause (i)(III); or
 (II)has at least one major system organ failure (lung, liver, kidney, or heart) as identified in the claim from the immediately preceding stay in a subsection (d) hospital referred to in clause (i)(III).
 (F)Temporary exception for certain severe wound discharges from certain long-term care hospitalsFor a discharge occurring in a cost reporting period beginning prior to October 1, 2017, subparagraph (A)(i) shall not apply (and payment shall be made to a long-term care hospital without regard to this paragraph) if such discharge—
 (i)is from a long-term care hospital identified by the amendment made by section 4417(a) of the Balanced Budget Act of 1997 (42 U.S.C. 1395ww note, Public Law 105–33); and
 (ii)the individual discharged has a severe wound (as defined in subparagraph (E)(ii)).. (b)Study and report to Congress (1)StudyThe Secretary of Health and Human Services shall, in consultation with relevant stakeholders, conduct a study on the treatment needs of individuals entitled to benefits under part A of such title, or enrolled under part B of such title, requiring specialized wound care, and the cost, for such individuals and the Medicare program, of treating severe wounds in rural and urban areas. Such study shall include an assessment of—
 (A)access of such individuals to appropriate levels of care for such cases; (B)the potential impact that section 1886(m)(6)(A)(i) of the Social Security Act (42 U.S.C. 1395ww(m)(6)(A)(i)) will have on the access, quality, and cost of care for such individuals; and
 (C)how to appropriately pay for such care under the Medicare program under such title. (2)ReportNot later than October 1, 2016, the Secretary of Health and Human Services shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.
				
